The defendant Niagara Freight Lines, Inc., owned large trucks which it used in the business carried on by it of delivering goods and merchandise for hire. These big, heavy trucks used the highways of the State of New York. They were built and designed for this purpose. The trucks were so constructed that they could be easily attached to a motor and drawn over the highways. Rather than take the *Page 103 
risk of operating these trucks, the owner, the Niagara Freight Lines, Inc., employed one John H. Walker to furnish the motive power, which he did, by attaching the trucks to his motor vehicle and drawing them over the highways. In this fashion the truck owner, although making use of the highways with heavy conveyances, out of which it was making profit, sought to escape all responsibility toward persons or property injured.
These trucks were heavy, cumbersome things as compared with the little motor truck which was drawing them. They have been called trailers or semitrailers, but whatever name we give them, they became a motor vehicle when attached to the power truck. By such construction the vehicle was one.
This case has arisen out of an accident due to the carelessness and negligence of the driver of this contraption while going over the highways of the State; and the Niagara Freight Lines, Inc., seek to escape liability on the ground that it is not in any way forced to obey the traffic law; or, to put it in another form, that the traffic law does not make it responsible as an owner of a motor vehicle. With this I disagree.
The very purpose of the Motor Vehicle Law, as repeatedly stated (Jackson v. Brown  Kleinhenz, Inc., 273 N.Y. 365, andCohen v. Neustadter, 247 N.Y. 207), is to protect people upon our highways from these rapidly moving trucks and automobiles propelled by power of any kind. The object is safety, and to insure this safety the law has placed responsibility upon the owner of any motor vehicle who permits or authorizes another to draw it or propel it through the public streets and highways. When the truck without power is constructed, built into, or formed with another so as to make one vehicle propelled by gasoline engine or motor, it comes within the intent and purpose of this law, and is a motor vehicle. Section 59 of the Vehicle and Traffic Law reads: "Every owner of a motor vehicle or motor cycle operated upon a public highway shall be liable and responsible for death or *Page 104 
injuries to person or property resulting from negligence in the operation of such motor vehicle or motor cycle, in the business of such owner or otherwise, by any person legally using or operating the same with the permission, express or implied, of such owner."
What is a motor vehicle? Article I, section 2, subdivision 8, defines a motor vehicle as follows: "`Motor vehicle' shall include all vehicles propelled by any power other than muscular power * * *." To hold otherwise is to furnish an easy method for evading and violating with impunity the purposes and objects of this very salutary law. Corporations like this owner corporation can carry on extensive express business, trucking and carting great vans over our highways, endangering the use thereof by others and escape all responsibility for negligence by employing an impecunious, irresponsible person to hitch his motor which happens to be on wheels to the truck for the purpose of drawing it and propelling it. I am against allowing any such invasion, and am convinced that the Motor Vehicle Law requires no such interpretation.
As long as vans stay in their sheds they are not motor vehicles; when they are attached to or constructed into a motor vehicle and begin to move over the highways, they become motor vehicles, under the Vehicle and Traffic Law, and both owners, whether they own the whole or only a part, are liable in full for all consequences. (See what other States have said: Leamon v.State of Ohio, 17 Ohio App. 323; State of Missouri v.Schwartzman Service, Inc., 225 Mo. App. 577; Eddleman v.City of Brazil, 201 Ind. 84; Babbitt, Motor Vehicle Law [4th ed.], § 12; 5 Am. Juris., Automobiles, § 256.)
The judgments appealed from should be affirmed, with costs.
LEHMAN, O'BRIEN, HUBBS and FINCH, JJ., concur with RIPPEY, J.; CRANE, Ch. J., dissents in opinion in which LOUGHRAN, J., concurs.
Judgment accordingly. *Page 105